FILED
                            NOT FOR PUBLICATION                             APR 18 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUN CUI, AKA Jun Cui Riih, AKA Jun               No.   15-72905
Cui Semen,
                                                 Agency No. A203-217-433
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jun Cui, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Granados-Oseguera v. Mukasey, 546 F.3d 1011,

1014 (9th Cir. 2008). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Cui’s motion to reopen,

where she failed to depart the United States during her voluntary departure period

and was therefore statutorily ineligible for the relief requested. See 8 U.S.C.

§ 1229c(d)(1)(B) (imposing a ten-year bar to certain forms of relief, including

adjustment of status, for aliens who fail to depart within the time period specified);

Granados-Oseguera, 546 F.3d at 1015-16 (when a petitioner files a motion to

reopen after the expiration of the voluntary departure period, the BIA is compelled

to deny the motion based on the petitioner’s failure to depart where the ten-year bar

applies to the relief sought).

      We lack jurisdiction to consider Cui’s challenge to the BIA’s March 9, 2015,

dismissal of her appeal because this petition is not timely as to that order. See 8

U.S.C. § 1252(b)(1).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      15-72905